Citation Nr: 0611816	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for ganglion, recurrent, dorsum of right wrist.

2. Entitlement to service connection for chronic skin 
condition, claimed as "jungle rot." 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from the October 2003 and January 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO). 
In those rating decisions the RO denied service connection 
for a chronic skin condition and granted a 10 percent rating 
for the right wrist disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC


REMAND

The veteran asserts that he is entitled to a higher rating 
for his wrist based upon his allegation that the disability 
is now worse than when originally rated.  He also states that 
he has been treated for "jungle rot" of the feet.  He has 
identified private treatment sources for both conditions.  
These have not been fully requested.  See letter from Kaiser 
Permanente requesting another release (May or June 2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issues of 
increased rating for the veteran's right wrist disability and 
service connection for chronic skin disorder are REMANDED for 
the following development:

1. Obtain the names and addresses of all 
medical care providers who treated the 
veteran, including Kaiser Permanente of 
Rancho Cordova, CA.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
the claims file. 

2. Request an addendum from the September 
2003 VA examiner (or suitable substitute, 
if that examiner is unavailable) 
specifying which symptoms are a residual 
of the in-service ganglion and its 
surgeries, and which symptoms are due to 
some other cause.  

3. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeal for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2005). 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


